





MOOG INC.
DEFINED CONTRIBUTION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
ARTICLE 1
PURPOSE, DEFINITIONS AND EFFECTIVE DATE
Section 1.1.    Purpose. The purpose of the Moog Inc. Defined Contribution
Supplemental Executive Retirement Plan (the “Plan”) is to reward a select group
of management or highly compensated employees for their valuable services to
Moog Inc. (the “Company”) by providing them with the ability to receive
nonqualified deferred compensation on the terms established in this Plan.
Section 1.2.    Definitions. For purposes of the Plan, the following terms have
the definitions stated below, unless the context clearly indicates otherwise:
(a)    “Account” means the bookkeeping Account established by the Company to
record the amount of a Participant’s Benefit in accordance with Article 4.
(b)    “Base Salary” means a Participant’s regular base pay from the Company for
a payroll period, including any amount that (i) is contributed by the Company
pursuant to a salary reduction agreement, is not includable in the gross income
of the Participant under Code Section 125, 132(f)(4), 402(e)(3), or
402(h)(1)(B), and that would otherwise constitute regular base pay, or (ii) that
is credited to a Participant’s account as an elective deferral contribution
under any other nonqualified deferred compensation plan and that would otherwise
constitute regular base pay. Base Salary does not include any employer matching
or other contributions (other than elective deferrals) made for the
Participant’s benefit to any qualified or nonqualified plans, or any bonuses,
incentive pay, equity compensation, or other special form of allowance or
compensation paid or payable to the Participant.
(c)    “Beneficiary” means any one or more persons, corporations or trusts, or
any combination thereof, last designated by a Participant to receive any Benefit
provided under the Plan upon his or her death. Any designation made under this
Plan will be revocable, must be in writing, and will be effective when delivered
to the Company at its principal office. If the Company determines, in its sole
discretion, that there is no valid designation, the Beneficiary will be the
Participant’s estate.
(d)    “Benefit” means all benefits provided under this Plan. The Benefit, with
respect to any Participant, consists of all amounts in the Participant’s
Account, as adjusted in accordance with Article 4.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Change in Control” means the first to occur of any of the following
events:







--------------------------------------------------------------------------------







(1)    The date any one person, or more than one person acting as a group,
acquires ownership of Common Stock that, together with Common Stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of Common Stock.
(2)    The date any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons), ownership of Common Stock
possessing 30% or more of the total voting power of Common Stock.
(3)    The date a majority of the members of the Company’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board before the date of
the appointment or election.
(4)    The date of a merger or consolidation by the Company with or into another
person that results in the shareholders of the Company (determined immediately
prior to the merger or consolidation) owning less than 50% of the surviving
company.
For purposes of this Plan, a “Change in Control” will not be considered to have
occurred unless the event constitutes a change in control event under Code
Section 409A. Further, for purposes of Sections 1.2(f)(1) and (2), the
acquisition of Common Stock by the following persons will not result in a Change
in Control: (i) any employee benefit plan (or related trust) sponsored or
maintained by the Corporation, or (ii) any trust, the assets of which are
considered owned by the Corporation under subpart E of Part I of subchapter J of
the Code.
(g)    “Code” means the Internal Revenue Code of 1986, as amended.
(h)    “Common Stock” means the Class A and Class B $1.00 par value shares of
the capital stock of the Company, as well as any other class of capital stock of
the Company, including voting or nonvoting common stock or preferred stock.
(i)    “Company Contribution” means a contribution made by the Company to an
Account in accordance with Section 3.1.
(j)    “Compensation Committee” means the Executive Compensation Committee of
the Board.
(k)    “Contribution Category” means the category assigned to a Participant
under Section 3.1 and Appendix A for purposes of determining the level of
Company Contributions made to the Participant under the Plan.
(l)    “Corporation” means the Company and its subsidiaries and affiliates.
(m)    “Disability” means a mental or physical disability that renders a
Participant unable to perform his or her regular duties for the Company, as
determined by the


    
- 2 -



--------------------------------------------------------------------------------







Compensation Committee in its sole discretion. The Compensation Committee may,
in its sole discretion, retain an expert to advise it with regard to the
existence of a Participant’s Disability.
(n)    “Discretionary Contribution” means a contribution made by the Company to
an Account in accordance with Section 3.2.
(o)    “Employee” means an employee of the Corporation.
(p)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(q)    “Executive” means an Employee who is elected as a corporate officer of
the Company at a level of vice president or above.
(r)    “Participant” means an Employee selected to participate in the Plan in
accordance with Article 2.
(s)    “Payment Commencement Date” means the date a Participant’s Benefit is
paid or commences to be paid, as provided in Sections 5.1 and 6.1.
(t)    “Plan Year” means the 12-month period beginning October 1 and ending the
following September 30, except that the first Plan Year will be the period
beginning on the Effective Date and ending on September 30, 2016.
(u)     “Rabbi Trust” means the rabbi trust, if any, established by the Company
under Section 4.4.
(v)    “Separation Date” means the date a Participant incurs a Separation from
Service.
(w)    “Separation from Service” means the termination of a Participant’s
employment with the Company for any reason other than death. A Separation from
Service under this Plan must be interpreted to comply with the requirements for
a “separation from service” under Code Section 409A.
(x)    “Year of Service” means a consecutive 12-month period during which an
Employee continuously performs services for the Corporation as an Employee. For
purposes of the Plan, Years of Service are measured in years and completed
months, beginning with a Participant’s last date of hire with the Corporation. A
Participant will receive credit for services performed as an Employee prior to
the Effective Date, and with respect to any Years of Service in which the
Participant was not an Executive. A Participant who becomes an Employee as a
result of the acquisition of an acquired business by the Company will be granted
Years of Service credit for prior employment with the acquired business.
Section 1.3.    Effective Date. Except as otherwise provided, the effective date
of this Plan is April 1, 2016.


    
- 3 -



--------------------------------------------------------------------------------







ARTICLE 2    
PARTICIPATION AND VESTING
Section 2.1.    Eligibility for Participation. An Executive will be eligible to
participate in the Plan as of the later of (a) the Effective Date of the Plan,
or (b) the date that he or she is selected for participation in the Plan by the
Board.
Section 2.2.    Period of Participation. An Executive selected for participation
in the Plan will become a Participant on the date established by the Board. A
Participant will cease to be an active Participant on the earliest to occur of
(i) the Participant’s Separation Date, (ii) the date the Participant otherwise
ceases to be an Executive, (iii) the date of the Participant’s death, (iv) the
date the Participant’s eligibility is terminated by the Board in its sole
discretion, or (v) the date the Participant attains age 65, unless the Board in
its sole discretion determines that the Participant will continue to be an
active Participant following his or her attainment of age 65.
Section 2.3.    Vesting.
(a)    In General. A Participant will become 100% vested in his or her Benefit
as of the later of the date the Participant commences participation in the Plan
or completes 3 Years of Service. Except as otherwise provided in this Section
2.3, if a Participant incurs a Separation from Service prior to completing 3
Years of Service, the Participant will automatically forfeit his or her entire
Benefit without any further action required by the Company.
(b)    Death. If an unvested Participant dies before incurring a Separation from
Service, the Participant will become 100% vested in his or her Benefit as of his
or her date of death.
(c)    Disability. If an unvested Participant incurs a Separation from Service
on account of Disability, the Participant will become 100% vested in his or her
Benefit as of his or her Separation Date.
(d)    Change in Control. If there is a Change in Control before an unvested
Participant incurs a Separation from Service, a Participant will become 100%
vested in his or her Benefit as of the date of the Change in Control.
ARTICLE 3    
CONTRIBUTIONS
Section 3.1.    Company Contributions. Each Participant will be assigned by the
Board to a Contribution Category for purposes of determining the level of
Company Contributions made on his or her behalf under the Plan. For each payroll
period during which a Participant is an active Participant in the Plan, the
Company will make a Company Contribution on behalf of the Participant in an
amount equal to the percentage of Base Salary specified for the Participant’s
Contribution Category in the attached Appendix A, which may be amended from


    
- 4 -



--------------------------------------------------------------------------------







time to time in the Board’s discretion. Company Contributions with respect to a
Participant will commence as of the first full payroll period that begins after
the expiration of the 30-day election period described in Section 5.1.
Section 3.2.    Discretionary Contributions. The Board, in its sole discretion,
may authorize a Discretionary Contribution to be made on behalf of one or more
Participants for a Plan Year in an amount to be determined by the Board in its
sole discretion. The fact that the Board authorizes a Discretionary Contribution
to be made on behalf of one or more Participants does not obligate the Board to
authorize a Discretionary Contribution to be made on behalf of any other
Participant. Further, the fact that the Board authorizes a Discretionary
Contribution to be made on behalf of a Participant for a Plan Year does not
obligate the Board to authorize a Discretionary Contribution to be made on
behalf of the Participant for any other Plan Year.
ARTICLE 4    
ACCOUNTS AND INVESTMENTS
Section 4.1.    Establishment of Account. The Company will establish and
maintain for each Participant a bookkeeping Account to which it will credit all
Company Contributions and Discretionary Contributions made on behalf of the
Participant under Article 3. Company Contributions will be credited to a
Participant’s Account coincident with, or as soon as administratively
practicable following, the payroll date to which the Company Contribution
relates. Discretionary Contributions will be credited to a Participant’s Account
as of the date determined by the Board in its sole discretion.
At no time may any Participant be deemed to have any right, title, or interest,
legal or equitable, in any asset of the Company, including but not limited to
any assets or investments held in the Participant’s Account. The Participant
will have no more rights to the assets and investments in the Account than any
other unsecured creditor.
Section 4.2.    Investment of Account. Participants will be permitted to direct
the Company as to the investment of their Accounts in accordance with
administrative rules established by the Company. In this regard, a Participant
will be permitted to select from among the investment options made available
from time-to-time by the Company. The Company may establish one or more default
investment funds that a Participant’s Account will be invested in if a
Participant fails to direct the Company as to the investment of his or her
Account. Notwithstanding anything else in this Section, the Company may, in its
sole discretion, limit investment of a Participant’s Account to a single
investment fund or vehicle. In addition, the Company may, but is not required,
to invest amounts equal to the value of a Participant’s Account in the
investment(s) selected by the Participant. However, earnings or losses with
respect to a Participant’s Account will be determined in accordance with the
investment performance of the Participant’s selected investments, regardless of
whether or not the Company actually invests amounts equal to the Participant’s
Account in the investment(s) selected by the Participant. The Company will not
be liable to any Participant or Beneficiary for any loss or other claim arising
out of investments under the Plan except for that caused by the Company’s gross
negligence or willful misconduct.


    
- 5 -



--------------------------------------------------------------------------------







Section 4.3.    Adjustments to Account. Each Participant’s Account will be
adjusted by the Company no less often than monthly to reflect (a) the value of
the contributions credited to the Account, (b) any earnings or losses on the
Account balance in accordance with Section 4.2, and (c) any payments made to the
Participant or the Participant’s Beneficiary. The amounts allocated and the
adjustments made comprise the Participant’s Account at any time.
Section 4.4.    Rabbi Trust. Except as otherwise provided in this Section, the
Company may, but is not required to establish a Rabbi Trust to which the Company
will contribute all amounts credited to a Participant’s Account in accordance
with Articles 3 and 4. A Participant’s interest in the Account and in the Rabbi
Trust, if any, is limited to the right to receive payments as provided under
this Plan and the Rabbi Trust, if any, and the Participant’s position is that of
general unsecured creditor of the Company.
ARTICLE 5    
PAYMENT ELECTIONS
Section 5.1.    Payment Election. During the 30-day period that commences on the
date a Participant first becomes eligible to participate in the Plan under
Article 2, the Participant may elect to receive payment of his or her vested
Benefit on account of a Separation from Service in a lump sum or in 5, 10, or 15
annual installments. During that same 30-day period, the Participant, subject to
the rules of Section 8.12(c), may also elect to have payment of that vested
Benefit commence or be paid within 90 days of the Participant’s Separation Date,
or on the six-month or 12-month anniversary of the Participant’s Separation
Date. If a Participant fails to submit a timely payment election in a form
acceptable to the Company in its sole discretion, then the Participant will be
deemed to have elected to have payment of his or her vested Benefit paid,
subject to the rules of Section 8.12(c), in a lump sum within 90 days of the
Participant’s Separation Date. Subject to Section 5.2, the Participant’s
election (or deemed election) will become irrevocable at the expiration of the
election period.
Section 5.2.    Subsequent Changes in Payment Election. If the conditions of
this Section 5.2 are satisfied, a Participant may make a one-time election to
change the time and form of payment in which his or her vested Benefit is
payable on account of a Separation from Service. The requirements of this
Section 5.2 are satisfied only if the following conditions are met:
(a)    The subsequent election is made in a form that is acceptable to the
Company in its sole discretion;
(b)    A Participant’s subsequent election will not take effect until at least
12 months after the date the subsequent election is made;
(c)    Any payment with respect to which a Participant’s subsequent election
applies will be paid to the Participant on a date that is at least 5 years after
the date the payment otherwise would have been paid or commence to be paid to
the Participant;


    
- 6 -



--------------------------------------------------------------------------------







(d)    In the case of a payment to be made at a specified time or pursuant to a
fixed schedule, the subsequent election is made not less than 12 months before
the date the payment is scheduled to be paid or commence to be paid; and
(e)    The subsequent election otherwise complies with Code Section 409A.
Section 5.3.    Installment Elections. If a Participant elects to receive
payment of his or her vested Benefit on account of a Separation from Service in
5, 10, or 15 annual installments, then the first annual installment will be
determined by multiplying the value of the Participant’s Account as of the
Participant’s Payment Commencement Date (or, if the Company is unable to value
the Participant’s Account as of the Participant’s Payment Commencement Date, the
most recent date preceding the Participant’s Payment Commencement Date as of
which the Participant’s Account was valued pursuant to Section 4.3) by a
fraction, (i) the numerator of which is 1, and (ii) the denominator of which is
the total number of annual installments payable to the Participant. Any
subsequent annual installments will be paid to the Participant as of the
anniversary of the Participant’s Payment Commencement Date. The amount to be
paid to a Participant for any subsequent annual installment will be determined
in the same manner as with the first installment, except (i) the denominator of
the fraction will equal the total number of remaining installments payable to
the Participant, and (ii) the Participant’s entire remaining Benefit will be
paid to the Participant as part of the last installment payment.
ARTICLE 6    
TIME OF PAYMENT
Section 6.1.    Payment on Account of Separation from Service. Subject to
Section 8.12(c), a Participant’s vested Benefit will be paid (or commence to be
paid) to the Participant in accordance with the Participant’s election or deemed
election under Section 5.1.
Section 6.2.    Payment on Account of a Change in Control. If a Change in
Control occurs before payment of a Participant’s entire vested Benefit has been
made under the Plan, any remaining amounts in the Participant’s Account will be
paid to the Participant in a single lump sum payment within 90 days following
the occurrence of the Change in Control.
Section 6.3.    Death Benefits. If a Participant dies before payment of the
Participant’s entire Benefit has been made under the Plan, any remaining amounts
in the Participant’s Account will be paid to the Participant’s Beneficiary in a
single lump sum payment as soon as reasonably practicable following the date on
which the Participant dies, but in no event more than 90 days after the
Participant’s death.
Section 6.4.    Unforeseeable Emergency. In the event a Participant suffers an
Unforeseeable Emergency, the Company, in its sole discretion, may permit the
Participant to withdraw a portion of his or her Account under the Plan. The
determination of whether an Unforeseeable Emergency exists will be made by the
Company based on all relevant facts and circumstances. For purposes of this Plan
an “Unforeseeable Emergency” is defined as a severe financial hardship to the
Participant (i) resulting from an illness or accident of the Participant, the


    
- 7 -



--------------------------------------------------------------------------------







Participant’s spouse, or the Participant’s dependent (as defined in Code Section
152(a) without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)); (ii)
loss of the Participant’s property due to casualty; or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control. The amount of the withdrawal will be limited
to the amount needed to satisfy the Unforeseeable Emergency, plus taxes
reasonably anticipated to be owed by the Participant as a result of the
withdrawal. A withdrawal will not be allowed under this provision to the extent
that the emergency is or may be relieved through reimbursement or compensation
by insurance or otherwise, or by liquidation of the Participant’s assets (to the
extent such liquidation would not itself cause a severe financial hardship).
Withdrawals under this Section will be determined by the Company in compliance
with Code Section 409A and related regulations, rulings and procedures.
Section 6.5.    De Minimis Cash-Outs. Notwithstanding any other provision of
this Plan, the Company, in its sole discretion, may pay a Participant’s Benefit
to the Participant or the Participant’s Beneficiary in a single lump sum payment
at any time, provided that (a) the value of the Participant’s Account at the
time of the distribution does not exceed the applicable dollar amount under Code
Section 402(g)(1)(B), and (b) the payment complies with the rules of Code
Section 409A (including, but not limited to, the requirement that any mandatory
lump sum cash out payment result in the termination and liquidation of the
Participant’s entire interest under the Plan and any plan required to be
aggregated with the Plan under Code Section 409A).
ARTICLE 7    
AMENDMENT, SUSPENSION, OR TERMINATION
Section 7.1.    Amendment, Suspension, or Termination. The Company may amend,
suspend or terminate the Plan, in whole or in part, at any time by action of the
Board.
Section 7.2.    No Reduction. Except as required by law, no amendment,
suspension or termination may adversely affect the Benefit otherwise available
to a Participant under the Plan, determined as if the Participant had ceased
being a Participant on or before the effective date of such amendment,
suspension, or termination. The value of a Participant's Account, if any,
determined as of the effective date of any amendment, suspension, or termination
will continue to be adjusted in accordance with Section 4.3 and payable in
accordance with Article 5. Notwithstanding the preceding sentence, the Board, in
its sole discretion, may terminate the Plan and cause the Company to pay all
Benefits in a single lump sum payment to Participants and Beneficiaries to the
extent permitted by Code Section 409A.
ARTICLE 8    
GENERAL PROVISIONS
Section 8.1.    Funding. The Plan constitutes an unfunded arrangement and has
the status as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title 1 of ERISA. All Benefits under this Plan are payable
solely from the Company’s general assets, and


    
- 8 -



--------------------------------------------------------------------------------







a Participant or Beneficiary has only the rights of a general unsecured creditor
of the Company with respect to any Benefit payable under this Plan.
Section 8.2.    Non-assignability. No Benefit under this Plan may be assigned or
alienated, or be subjected by attachment or otherwise to the claims of creditors
of any Participant or Beneficiary.
Section 8.3.    Withholding. The Company has the right to deduct or withhold
from the Benefit paid under the Plan (or from other amounts payable to the
Participant, if necessary) all taxes that are required to be deducted or
withheld under any provision of law (including, but not limited to, U.S. Social
Security and Medicare taxes (FICA) and income tax withholding) now in effect or
that may become effective any time during the term of the Plan.
Section 8.4.    Administration. The Plan is administered by the Compensation
Committee, which has full authority and power to: (a) administer the Plan; (b)
construe the Plan terms; (c) make factual determinations; (d) resolve any
ambiguities or inconsistencies; (e) determine eligibility for participation or
benefits; and (f) decide all questions arising in the Plan administration,
interpretation or application.
The Compensation Committee may delegate any of its administrative duties under
the Plan to any one or more persons, except that no person will be permitted to
participate in any decision affecting his or her entitlement to a Benefit under
the Plan.
Section 8.5.     Exclusivity of Plan. The Plan is intended solely for the
purpose of providing deferred compensation to the Participants to the mutual
advantage of the parties. Nothing contained in the Plan in any way affects or
interferes with the right of a Participant to participate in any other benefit
plan in which he or she may be entitled to participate.
Section 8.6.    No Right to Continued Service. Neither the Plan nor any of its
provisions may be construed as giving any Participant a right to continued
employment with the Corporation.
Section 8.7.    Notice. Each notice and other communication concerning the Plan
must be in writing and is deemed given only when (a) delivered by hand, (b)
transmitted by telex, telecopier, or email (provided that a copy is sent at
approximately the same time by registered or certified mail, return receipt
requested), or (c) received by the addressee, if sent by registered or certified
mail, return receipt requested, or by Express Mail, Federal Express or other
overnight delivery service. Notice must be given to the Company at its principal
office and to a Participant at his or her last known address (or to such other
address or telecopier number as a party may specify by notice given to the other
party in accordance with this Section).
Section 8.8.    Claims Procedures. If a Participant or the Participant's
Beneficiary does not receive the Benefit to which he or she believes he or she
is entitled, that person may file a claim in writing with the Compensation
Committee. The Compensation Committee will establish a claims procedure with the
following provisions:


    
- 9 -



--------------------------------------------------------------------------------







(a)    Notification of Decision. If the claim is wholly or partially denied, the
Compensation Committee will notify the claimant in writing within 90 days after
the claim has been received (unless special circumstances require an extension
of up to 90 additional days). The written notification must state the specific
reasons for the denial of the claim and the specific references to the Plan
provisions on which the denial is based. It must describe any additional
material the claimant may need to submit to the Compensation Committee to have
the claim approved and must give the reasons the material is necessary. In
addition, the notice must explain the claim review procedure and be written in a
manner calculated to be understood by the Participant or the Beneficiary.
(b)    Claim Review Procedure. If the Participant or Beneficiary receives a
notice that the claim has been denied, the claimant, or his or her authorized
representative, may appeal to the Compensation Committee for a review of the
claim. The claimant must submit a request for review in writing to the
Compensation Committee no later than 60 days after the date the written notice
of the claim denial is received. The claimant, or his or her representative, may
then review Plan documents that pertain to the claim and may submit issues and
comments in writing to the Compensation Committee. The Compensation Committee
must give the claim for review a full and fair review and must deliver to the
claimant a written determination of the claim, including specific reasons for
the decision, not later than 60 days after the date the Compensation Committee
received the request for review (unless special circumstances require an
extension of up to 60 additional days). The decision of the Compensation
Committee will be final and conclusive.
Section 8.9.    New York Law Controlling. The Plan will be construed in
accordance with the laws of the State of New York.
Section 8.10.    Severability. Every provision of the Plan is intended to be
severable. If any provision of the Plan is illegal or invalid for any reason
whatsoever, the illegality or invalidity of that provision will not affect the
validity or legality of the remainder of the Plan, and the Plan will be
construed and enforced as if the illegal or invalid provision had never been
made part of the Plan.
Section 8.11.    Binding on Successors. The Plan is binding upon the
Participants and the Company, their heirs, successors, legal representatives and
assigns.
Section 8.12.    Code Section 409A Provisions.
(a)    409A Compliance It is intended that all terms and payments under this
Plan comply with and be administered in accordance with Code Section 409A so as
not to subject a Participant to payment of interest or any additional tax under
Code Section 409A. All terms of the Plan that are undefined or ambiguous will be
interpreted in a manner that is consistent with Code Section 409A if necessary
to comply with Code Section 409A. If payment or provision of any amount or
Benefit under this Plan at the time specified would subject such amount or
Benefit to any additional tax under Code Section 409A, the payment or provision
of such amount or Benefit will be postponed, if possible, to the earliest
commencement date on which the payment or provision of such amount or Benefit
could be made without incurring such


    
- 10 -



--------------------------------------------------------------------------------







additional tax. The Company will, to the extent reasonably possible, amend the
Plan in order to comply with Code Section 409A and avoid the imposition of any
interest or additional tax under Code Section 409A; provided, however, that no
amendment is required if such amendment would change the amount payable by the
Company under the Plan.
(b)    Single Payment. For any Benefit payable in installments under this Plan,
the entire series of installments will be treated as a single payment for
purposes of Code Section 409A.
(c)    Six-Month Delay. Notwithstanding any other provision of the Plan, if it
is determined that a Participant is a Specified Employee and that any Benefit
payable under the Plan (a) is subject to Code Section 409A and (b) is payable
solely because the Participant has incurred a Separation from Service, then the
Participant’s Benefit will not be paid (or begin to be paid) prior to the date
that is six months after the Separation Date (or, if earlier, the date of the
Participant’s death). Payment of any Benefit to which the Participant would
otherwise be entitled during the first six months following the Separation Date
will be accumulated and paid on the day that is six months after the Separation
Date. For purposes of the Plan, a “Specified Employee” is a Participant who is
determined to be a “specified employee” within the meaning of Code Section 409A.
(d)    409A Liability Limitation. Benefits under the Plan are intended to comply
with the rules of Code Section 409A and will be construed accordingly. However,
the Company will not be liable to any Participant or Beneficiary with respect to
any adverse tax consequences arising under Section 409A or other provision of
the Code.




Moog Inc.




Date: March 4, 2016             By: /s/ Gary Szakmary
Gary Szakmary
Vice President & Chief Human Resources Officer


    
- 11 -



--------------------------------------------------------------------------------









APPENDIX A
Schedule of Company Contributions
Contribution Category
Contribution Level: Percentage of Base Salary
 
1. Initial Participants: Participants who were first elected as corporate
officers and became Executives in 2015
40% of Base Salary
 
 
 
 
 
 
 
 
 
 



031407.00003 Business 14665247v3


    
- 12 -

